Exhibit 10.1

 

**** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.****

 

LAWSON SOFTWARE & THE HACKETT GROUP

ADVISORY ALLIANCE AGREEMENT

5.9.05

 

The Hackett Group & Lawson Software company confidential and for internal use
only. All rights reserved. Reproduction of this document in any form without
prior consent is prohibited.



--------------------------------------------------------------------------------

Statement of Confidentiality and Liability

 

This Advisory Alliance Agreement contains trade secrets and information that is
company sensitive, proprietary, and confidential, the disclosure of which would
provide a competitive advantage to others. As a result, this Advisory Alliance
Agreement shall not be disclosed, used or duplicated, in whole or in part, for
any purpose other than to evaluate the Advisory Alliance Agreement jointly
created by Hackett, Inc. and Lawson Software. This Advisory Alliance Agreement
is subject to the following terms and conditions listed in Appendix B of this
document

 

This Advisory Alliance Agreement may not be reproduced or disclosed to any third
party without the express written consent of Hackett and Lawson Software. This
restriction does not limit the rights of the recipient to use information
contained in the herein if it is rightfully obtained from another source without
restriction.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

3



--------------------------------------------------------------------------------

1.0 BACKGROUND OF LAWSON-HACKETT ALLIANCE

 

Lawson has had a long-standing partnership with Answerthink for over five years.
As such—Hackett—a wholly owned subsidiary purchased by Answerthink in 1997, has
become increasingly a more substantial competitive differentiator as a maturing
ERP market has faced recent challenges.

 

This contract identifies joint programs in which Lawson and Answerthink plan to
engage in over a three-year period, whereby clients are provided with a unique
offering that brings together Hackett’s World Class Best Practices and the
Lawson software offering.

 

2.0 DEFINITIONS

 

2.1 Exclusivity

 

During the term of the Agreement, Hackett will not enter into an agreement, or
permit its business partners to enter into an agreement, with Oracle, SAP, ssa
Global, GEAC, or Microsoft (i) to integrate or interface its World Class
Progress Report with or into such software provider’s software application, (ii)
to distribute the integrated product to licensees of such software providers in
order to provide licensees or prospects of such software providers access to the
World Class Progress Report, and (iii) package the additional deliverables
listed in sections 5.1 and 5.2 with such software providers in a programmatic
manner (i.e. Hackett’s World Class Passport program)

 

2.2 Lawson clients

 

Client means any business entity in the Territory that has directly or
indirectly licensed Lawson’s or its third parties’ products from Lawson.

 

2.3 Lawson prospects

 

Prospect means any business entity within the Territory that is interested in
directly or indirectly licensing Lawson’s or its third parties’ products from
Lawson.

 

2.4 Territory

 

Global

 

2.5 Hackett Best Practices

 

Detailed information on established and emerging ways of improving performance
in all areas of the business as measured and defined by Hackett.

 

2.6 Hackett IP

 

See definition in Section 15 of Appendix B attached hereto.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

4



--------------------------------------------------------------------------------

3.0 TERMS

 

3.1 General Terms - Attached as Appendix B to this Agreement

 

3.2 Term and Termination

 

3.21 Term

 

The Term of this Agreement shall commence on May 9, 2005 and shall continue in
force for a period ending May 31, 2008, unless earlier terminated subject to the
provisions in this Agreement.

 

3.22 Extension to Programs

 

At anytime during the Term, but at least ninety (90) days prior to the
expiration of the term of any of the programs under this Agreement, Lawson and
Hackett shall meet to mutually determine whether to (i) extend the applicable
program beyond the expiration date by amending the Agreement in writing, or (ii)
permit the program to expire. Lawson will retain a right of first offer to
continue the Hackett World Class Program at the end of Year 3 at a commercially
reasonable rate.

 

3.23.1 Program Cancellation

 

During year 2 and 3 of this agreement, Lawson will have the option to cancel its
participation in the Hackett programs described in Sections 5.1 and 5.2 below
without penalty, provided written notice of cancellation is given to Hackett at
least sixty (60) days prior to the an anniversary date of the Agreement.
Cancellation under this Section does not cancel the Vendor intelligence Program
described in Section 5.3.

 

3.24 Termination for Breach

 

Either Party may terminate this Agreement should the other Party or any of its
Employees breach any substantial obligation under this Agreement and fail to
cure the breach within thirty (30) days of receipt of a written demand for its
cure.

 

3.25 Survival of Rights

 

Upon termination of this Agreement, all rights granted to Lawson clients under
this Agreement shall survive.

 

4.0 ASSUMPTIONS & RESPONSIBILITIES OF THE ADVISORY ALLIANCE

 

  •   Lawson and Hackett will each identify an available executive sponsor for
the Alliance for ongoing support and resolution of escalated issues not resolved
at the Alliance-level

 

  •   Lawson and Hackett will each staff the Alliance appropriately, with an
identified Alliance manager and project team to assist in managing and executing
the program listed in this Agreement.

 

  •   A bi-weekly joint project plan will be created to track program objectives
and deliverables

 

  •   Lawson and Hackett will participate in a weekly Alliance call to ensure
program objectives and deliverables are met

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

5



--------------------------------------------------------------------------------

  •   Lawson and Hackett will respond in a reasonable manner to each others
requests for information, input and approvals as identified in any work plan

 

  •   Hackett agrees to communicate with Lawson Alliance manager promptly after
the public announcement of a new program or product offering that icontains any
element of this program not currently offered by Hackett.

 

  •   Any additional deliverables requested of Hackett by Lawson beyond those
identified in the “program scope & timelines” and “program offering” sections
referenced in 5.1, 5.2 and 5.3 will require review by Hackett to determine the
financial feasibility in providing the deliverables to Lawson

 

  •   The text in all documents related to the Alliance will be in English and
any payments will be made in US Dollars

 

5.0 HACKETT WORLD CLASS PASSPORT PROGRAM DETAIL

 

5.1. LAWSON EXECUTIVE ADVISORY COUNCIL PILOT PROGRAM (CLIENT)

 

PROGRAM OVERVIEW:

 

The Lawson Executive Advisory Council pilot program provides an opportunity to
jump-start Lawson client and prospect participation in the “Hackett World Class
Passport” program, offered by Hackett exclusively to Lawson and Lawson clients
and prospects (see exclusivity definition in Section 2.1 above), and provides
feedback to Lawson-Hackett on the program offering to optimize post-pilot
“Hackett World Class Passport” program rollout. The sections below define the
program scope, timelines, and offerings for the pilot program.

 

PROGRAM SCOPE & TIMELINES

 

  •   Twenty-five Lawson clients and/or prospects will be selected to
participate in the “Lawson Executive Advisory Council Pilot Program” (the
“LEAC”) within thirty (30) days of contract signing.

 

  •   Hackett and Lawson agree to work together to manage channel conflict with
these clients. To the extent that the parties find that each is engaged with
these clients regarding Hackett Advisory products, Hackett and Lawson agree to
work to develop the best solution for the client that would be complimentary to
the LEAC Program.

 

  •   Lawson and Hackett will each be responsible for their own travel and other
expenses related to the LEAC

 

  •   Lawson will sell, market, identify and enroll the LEAC members with the
support of Hackett which may include subject matter experts and program
specialists over the telephone and via webcast presentations (restricted to
clients utilizing Lawson software applications or prospects that are in the
active sales process of licensing Lawson software applications) beginning at
Lawson’s Annual User Conference (“CUE”) on May 9, 2005 through June 30, 2006.
Within 10 days of signing this Agreement, Lawson and Hackett agree to develop a
mutually agreeable and beneficial Go-to-Market business plan, including a
detailed budget with relevant costs associated with each party, that will
describe how the Lawson plans to sell, market, identify and enroll members in
the LEAC with the support of Hackett. Joint activities will include, but not be
limited to, the following:

 

  •   Announcing the Alliance and the Hackett World Class Passport program at
CUE, May 8-11, 2005

 

  •   Releasing a press release referencing Hackett and Lawson-Hackett client
quotes

 

  •   Participating in relevant analyst briefings

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

6



--------------------------------------------------------------------------------

  •   Announcing the program main stage at CUE to over 3,500 Lawson clients

 

  •   Participating in three Best-Practices joint sessions with Lawson
Professional Services

 

  •   Providing press and analyst support, including quotes supporting program

 

  •   The parties agree to develop joint Lawson-Hackett collateral explaining
HWCP and benefits to clients and prospects Hackett will provide content and
design input. Lawson to pay for production costs.

 

  •   Creating a joint Lawson-Hackett pre-sales tool showing program benefits to
clients or prospects which may include a powerpoint presentation or webcast, or
both.

 

  •   Producing a mutually agreed upon Lawson-Hackett contract that can be
utilized by Lawson to enroll clients in the LEAC

 

  •   Participating in a joint Lawson–Hackett Webcast to announce the LEAC to
identified program targets

 

  •   Providing two 1-day training sessions for Lawson employees on Hackett
methodology, sales delivery and program detail to be delivered by Hackett during
the first 30-days of the LEAC

 

  •   Conducting joint Lawson-Hackett sales meetings as jointly deemed necessary
to explain program details and to close program targets

 

  •   As needed, Hackett will also provide on site briefings for strategic-level
accounts.

 

  •   The program year for the LEAC participants will commence on May 9, 2005
and remain in effect through June 30, 2006. At the end of the LEAC one (1) year
period, the client has the right to subscribe to the post-pilot “Hackett World
Class Passport” program (described below in 5.2) for the then current program
rate offered through Lawson or opt out of the program

 

PROGRAM OFFERING

 

The following deliverables have been identified as the Hackett World Class
Passport program offering to the Lawson Executive Advisory Council (LEAC) for a
1-year period. It is understood and agreed by Hackett that all deliverables
prepared for Lawson or Lawson clients and prospects must be approved in advance
and in writing by Lawson. Deliverables includes:

 

•   World-Class Progress Report (WCPR)

 

  •   Defined as a quarterly progress benchmark tool covering three areas
limited to HR, Finance and Procurement, thus allowing Lawson clients and/or
prospects to enter key data points to gain insight as to how they measure
against a relevant peer group including, but not limited to, World Class
performers and median performers

 

  •   Accessible through the Lawson portal via a URL link to a hosted site
maintained and supported by Hackett

 

  •   The site provides LEAC users with a secure environment to enter
confidential data

 

  •   Upon client signing the LEAC agreement with Lawson and Lawson’s notice to
Hackett, Hackett will provide a user ID and password for the WCPR to the client

 

  •   The site provides LEAC users with a relevant and personalized delivery of
content

 

•   Participation in One-Day On-Site Best-Practices Strategic Advisory Session
and/or Performance Gap Assessment

 

  •   Hackett to provide LEAC clients with four one-day (6 hour) group sessions
to be held at a mutually agreeable location by Lawson and Hackett. The one-day
session is described as:

 

  •   Presentation of Best Practice themes and comparisons of World Class versus
average organizations

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

7



--------------------------------------------------------------------------------

  •   Workshop to discuss best practices strategies identified in the Best
Practice repository.

 

  •   Hackett-and Lawson may choose to individually offer this one-day session
described above to strategic clients

 

  •   The session agenda will be mutually agreed-upon by Lawson and Hackett and
will be based on what is described above in this Section 5.1. Additional content
may be required by the Go-to-Market plan described above in this Section 5.1.

 

  •   Hackett will lead the sessions, however, at least one representative from
Hackett and one from Lawson Software is required to be in attendance

 

  •   Hackett agrees to provide a knowledgeable resource on Hackett, and
relevant best practices for each one-day session

 

•   Hackett to provide to Lawson five commercially available, Performance Gap
Assessment Sessions for clients in the LEAC using either the World Class
Progress Report or an existing Hackett Performance Gap Assessment tool,
described as:

 

  •   High-level gap assessment of a client organization, whereby the client
completes a questionnaire based on approximately 24 metrics in the HR, Finance
and Procurement areas and is compared to a relevant peer group to gain insight
into best practices and how they rank against other organizations

 

  •   Each client will be responsible for submitting requested data

 

  •   Hackett will provide the comparison data output and report(s)

 

  •   The session agenda will be mutually agreed-upon by Lawson and Hackett

 

  •   Hackett will lead the sessions, however, at least one representative from
Hackett and one Lawson Software representative is required to be in attendance

 

  •   Hackett and Lawson will jointly provide the findings to the client

 

  •   Hackett agrees to provide a knowledgeable resource on Hackett and relevant
best practices for each gap assessment. This resource can be from our parent
company, Answerthink’s Lawson practice

 

  •   Where this Performance Gap Assessment effort leads to a sale of a Lawson
software license, Lawson will recommend Answerthink, together with Lawson
Professional Services, to the licensee as the preferred implementation partner.

 

•   Hackett Advisor Inquiry Access per quarter – 4 hours per quarter

 

  •   Defined as LEAC access to advisors that can answer questions relating to
best practices and provide a deeper understanding of Hackett-certified practices
and performance metrics contained within the Hackett database. This offering
also includes research time.

 

  •   Hackett will provide a “LEAC” knowledgeable main point of contact to
respond to LEAC inquiries

 

•   Two user IDs to the on-line Hackett Best-Practice Repository accessed via
the World Class Progress Report.

 

  •   Defined as online client access to a resource containing detailed
information on established and emerging ways of improving performance across the
organization. These best practices have been gathered from a variety of sources,
and are validated through a combination of statistical analysis, onsite client
observation and a broad range of secondary research.

 

  •   Accessible through the Lawson portal via a URL link to a hosted site
maintained and supported by Hackett

 

  •   The site provides LEAC users with a secure environment

 

  •   Upon client signing the LEAC agreement with Lawson and Lawson’s notice to
Hackett, Hackett will provide a user ID and password for the Best–Practice
Repository to the client

 

•   Two copies of the 2004 World-Class Executive Insights Book of Numbers
Research per LEAC client.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

8



--------------------------------------------------------------------------------

  •   Defined as an executive book describing correlating best practices adopted
by leading organizations that have yielded organizations proven operational
gains.

 

•   Quarterly Topical Webcasts

 

  •   1-per calendar quarter

 

  •   Topics, agenda and Webinar content to be identified and presented jointly
by Hackett and Lawson, based on the LEAC needs

 

•   Quarterly Research Perspectives

 

  •   Accessible through the Lawson portal via a URL link to a hosted site
maintained and supported by Hackett

 

  •   1 per calendar quarter

 

  •   Topics, agenda and Webinar content to be identified and presented jointly
by Hackett and Lawson, based on the Lawson Executive Advisory Council’s needs

 

•   Two tickets to the 2006 Hackett Best Practices Conference

 

5.2. POST- PILOT HACKETT WORLD CLASS PASSPORT PROGRAM (CLIENT)

 

PROGRAM OVERVIEW:

 

•   In exchange for the program fees noted in Appendix A, Hackett will deliver
the “Hackett World Class Passport” program (“HWCP”) offering to Lawson clients
and prospects. This offering is provided by Hackett exclusively to Lawson and
their clients and prospects (see exclusivity definition Section 2.1 above). The
sections below define the program scope, timelines and, offerings for the post
pilot HWCP, commencing with the first client participating in the HWCP (first
client after client 25 in the LEAC).

 

PROGRAM SCOPE & TIMELINES

 

  •   There are no limits to the number of paid Lawson clients and prospects
that participate in the HWCP as defined in section 5.2.

 

  •   Lawson and Hackett will each be responsible for their own travel and other
expenses related to the HWCP.

 

  •   Client access to HWCP will commence on a target date of July 1, 2005 and
the client’s enrollment in HWCP will renew annually for the client, on the
anniversary date of the contract entered into between the client and Lawson, at
the then current HWCP rate offered through Lawson

 

  •   Lawson reserves the right to adjust the HWCP commencement date forward, as
deemed necessary

 

  •   Hackett and Lawson agree to work together to avoid sales channel conflict.
Hackett will give Lawson credit toward sales minimums as stated in Appendix A in
instances where an “advisory” service with program features that overlap those
described herein is sold to an HWCP client. Where Lawson and Hackett are
simultaneously pursuing the sale of the HWCP and other Hackett non-HWCP products
at the same client, the parties agree to work together to best position each
others’ pursuit and not diminish the value of the HWCP to the potential client.
Credit will be given at the rate per unit for the HWCP stated in the Program
Fees section below whenever the Hackett product includes program aspects
incremental to the HWCP program.

 

  •   Within 30 days of signing this Agreement, Lawson and Hackett will develop
a mutually agreeable and beneficial Go-to-Market business plan for the HWCP,
including a detailed budget for costs associated with each party that will
describe how Lawson plans to promote, identify and enroll members in the HWCP
with the support of Hackett.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

9



--------------------------------------------------------------------------------

  •   The parties agree to develop joint Lawson-Hackett collateral explaining
HWCP and benefits to clients and prospects Hackett will provide content and
design input. Lawson to pay for production costs.

 

  •   The parties agree to create a joint Lawson-Hackett pre-sales tool showing
program benefits to clients or prospects which may include a powerpoint
presentation or webcast, or both. .

 

  •   The parties agree to develop a mutually agreed upon Lawson-Hackett
contract for the HWCP that can be utilized by Lawson to enroll clients in the
program

 

  •   The parties agree to jointly participate in Lawson and Hackett Webcasts
and seminars to announce HWCP to identified program targets and cover other
relevant topics periodically throughout program commitment

 

  •   The parties agree to develop topical whitepapers

 

  •   Topics to be mutually agreed upon by Lawson and Hackett

 

  •   The parties agree to provide press and analyst support, including quotes
from Hackett in support of HWCP

 

  •   The parties agree to participate in quarterly account sales planning
sessions between Lawson and Hackett to identify program targets throughout
program commitment

 

  •   The parties agree to participate in joint Lawson-Hackett sales meetings to
explain program details and close program targets

 

  •   Lawson and Hackett will each be responsible for their own travel and other
expenses related to the LEAC unless paid for by the applicable client/prospect

 

  •   Hackett will conduct training events for Lawson employees on Hackett
methodology, sales delivery and program detail

 

  •   Lawson and Hackett will each be responsible for their own travel and other
expenses related to the LEAC unless paid for by the applicable client/prospect

 

  •   The parties agree to implementing compensation plans to incent their
respective sales forces (Hackett Alliance representatives and Lawson sales
representatives) to promote the joint offering

 

  •   Compensation plans to be developed, approved and administered by Hackett
to Hackett employees and by Lawson to Lawson employees

 

PROGRAM OFFERING

 

The following section lists the potential offerings Hackett and Lawson will
provide to Lawson clients and prospects during the post-pilot Hackett World
Class Passport program rollout (HWCP) for client twenty-six and beyond. The
parties agree to work in good faith to develop the optimal set of program
offerings. The final agreed upon program features and parameters may or may not
include features in addition to those noted below, except that the program will
include the World Class Progress Report and the Hackett Advisory Inquiry Access.
It is understood and agreed by Hackett that all offerings prepared for Lawson or
Lawson clients and prospects must be approved in advance by Lawson. Deliverables
include:

 

•   World-Class Progress Report (WCPR)

 

  •   “Lawsonized” World-Class Progress Report (WCPR) is defined as a quarterly
progress benchmark tool covering three or more areas such as, but not limited
to, HR, Finance and Procurement, thus allowing Lawson clients and/or prospects
to enter key data points to gain insight as to how they measure against a
relevant peer group including, but not limited to, World Class performers,
median performers and other Lawson clients

 

  •   WCPR is accessible through the Lawson portal via a URL link to a hosted
site maintained and supported by Hackett

 

  •   The site provides users with a secure environment to enter confidential
data

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

10



--------------------------------------------------------------------------------

  •   Upon client signing the HWCP agreement with Lawson and Lawson’s notice to
Hackett, Hackett will provide a user ID and password for the HWCP to the client

 

  •   The site provides users with a relevant and personalized delivery of
content

 

•   Hackett Advisor Inquiry Access – four hours per quarter

 

  •   Defined as access to advisors that can answer questions relating to best
practices and provide a deeper understanding of Hackett-certified practices and
performance metrics contained within the Hackett database. This offering
includes research time.

 

  •   Hackett will provide a “Lawson” program knowledgeable resource to respond
to HWCP inquiries

 

•   Two user IDs to the on-line Hackett Best-Practice Repository

 

  •   Defined as online client access to a resource containing detailed
information on hundreds of established and emerging ways of improving
performance in all areas of an organization. These best practices have been
gathered from a variety of sources, and are validated through a combination of
statistical analysis, onsite client observation and a broad range of secondary
research.

 

  •   Accessible through the Lawson portal via a URL link to a hosted site
maintained and supported by Hackett

 

  •   The site provides HWCP users with a secure environment

 

  •   Upon client signing the HWCP agreement with Lawson and Lawson’s notice to
Hackett, Hackett will provide a user ID and password for the Best–Practice
Repository to the client

 

•   Topical Research Abstracts based on the Book of Numbers

 

•   Access to Quarterly Topical Webcasts

 

  •   1-per calendar quarter

 

  •   Topics, agenda and Webinar content to be identified and presented jointly
by Hackett and Lawson, based on HWCP client needs

 

•   Access to Quarterly Research Perspectives

 

  •   Accessible through the Lawson portal via a URL link to a hosted site
maintained and supported by Hackett

 

  •   1 per calendar quarter

 

  •   Topics and content to be identified by Hackett and Lawson, based on HWCP
client needs

 

•   Two tickets to the 2006 Hackett Best Practices Conference

 

HWCP INCREMENTAL SERVICE OFFERINGS

 

  •   As part of the Go-to-Market, Lawson and Hackett agree to develop
complimentary and incremental services offerings to the HWCP including, but not
limited to, the following (reference Vendor Intelligence Program, 5.3.x) with
pricing and terms to be agreed upon:

 

  •   One-Day Onsite Best Practices Advisory session (reference section 5.1)

 

  •   1-2 Week Extended Gap Assessment

 

  •   Defined as a “Lawsonized” high-level gap assessment of a client
organization, whereby the client completes a questionnaire based on
approximately 40+ metrics in key areas such as, but not limited to, HR, Finance
and Procurement, and is compared to a relevant peer group to gain insight into
industry best practices and how they rank against other organizations

 

  •   Client will be responsible for gathering data on the questionnaire

 

  •   Hackett will provide the comparison data output and report(s)

 

  •   The session agenda will be mutually agreed upon by Lawson and Hackett

 

  •   Hackett will lead the sessions, however, at least one representative from
Hackett and one from Lawson Software is required to be in attendance

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

11



--------------------------------------------------------------------------------

  •   Hackett and Lawson will jointly provide the findings to the client

 

  •   Hackett agrees to provide a knowledgeable resource on Hackett and relevant
best practices

 

  •   3-4 Week Best Practices Assessment and Workshop

 

  •   Defined as a workshop designed to provide education and insight into World
Class Performance and best practices with detailed recommendations on how to
close perceived gaps.

 

  •   The session agenda will be mutually agreed-upon by Lawson and Hackett

 

  •   Hackett will lead the sessions, however, at least one representative from
Hackett and one from Lawson Software is required to be in attendance

 

  •   Hackett and Lawson will jointly provide the findings to the client

 

  •   Hackett agrees to provide a knowledgeable resource on Hackett and relevant
best practices

 

5.3 VENDOR INTELLIGENCE PROGRAM (LAWSON)

 

PROGRAM OVERVIEW

 

The Vendor Intelligence program (“VIP”), offered by Hackett to Lawson, provides
access to Hackett metrics, best-practices research and intellectual property for
a two-year commitment period, commencing on the effective date of this
Agreement.

 

PROGRAM SCOPE & TIMELINES

 

Deliverables from Hackett to Lawson under VIP include, but are not limited to:

 

World Class Progress Report Development for the post-pilot WCPR described in
Section 5.2

 

In order to expand the World Class Progress Report (WCPR) for relevancy to
Lawson clients participating in the post-pilot HWCP as described in Section 5.2,
Lawson and Hackett agree to identify, within 30-days of the effective date of
the Agreement, the mutually agreeable relevant “best practices” from a
Lawson-client perspective in, but not limited to, HR, Finance, and Procurement.
In addition, Lawson and Hackett agree to expand the WCPR to address
industry-specific benchmark metrics in areas such as, but not limited to,
Healthcare, Retail, Government & Education and Financial Services. As such,
Hackett will deliver up to four vertical client surveys via a joint Webinar to
Lawson clients representing these industries to collect “vertical industry” data
required to provide a more relevant World Class Progress Report (WCPR) program
deliverable.

 

•   Expanded Services Offering as part of the HWCP Incremental Services Section
as described in section 5.2

 

  •   Within 30-days of the contract, Lawson and Hackett will develop a business
plan that outlines the details of Hackett-Lawson service offerings complimentary
to the post-pilot Hackett World Class Passport program

 

  •   Lawson reserves the right to maintain control over packaging, pricing and
methodology of services’ presentation, delivery and implementation, with input
from Answerthink’s Lawson practice and Hackett

 

•   Advisory Services for Lawson

 

  •   9 Volumes of the Hackett Book of Numbers Research series per contractual
year covering Finance (2), HR (2), Procurement (2), IT (2) and Executive
Overview (1) for Lawson’s internal use

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

12



--------------------------------------------------------------------------------

  •   The Book of Numbers cannot be re-distributed or re-purposed in its current
state without the written consent of Hackett

 

  •   2 Knowledge Exchange Seminars for Lawson Executives per contractual year

 

  •   Topics to be mutually agreed upon by both Hackett and Lawson

 

  •   Location of session to be a mutually agreed upon by the parties

 

•   30 Hackett Perspectives per contractual year to be accessed by all Lawson
employees through the Lawson portal

 

  •   Topics to be mutually agreed upon by both Hackett and Lawson

 

•   Up to eight Hackett speaking engagements per contractual year to be used at
the discretion of Lawson for Lawson’s client and prospect opportunities

 

  •   Up to two per quarter

 

  •   All T&E to be covered by Lawson or Lawson clients, unless the speaking
engagement ties directly to the promotion of the Hackett World Class Passport
program as defined in Sections 5.1 and 5.2.

 

•   20 Hours of Advisor Access per function per contractual year, covering areas
such as HR, Finance, Procurement, IT, EPM, and one additional function by mutual
agreement of the parties

 

  •   Defined as access to advisors that can answer questions relating to best
practices and provide a deeper understanding of Hackett-certified practices and
performance metrics contained within the Hackett database

 

  •   Lawson will provide up to two main contacts and/or users per function for
advisor access.

 

  •   Hackett will provide a “Lawson” knowledgeable resource to respond to
inquiries

 

  •   Hours may be applied to custom data cuts and summarized reports to support
strategic initiatives within Lawson

 

•   1 SG&A Benchmark and World-Class Progress Report for Lawson S&GA as defined
by Hackett’s current commercial offering

 

•   Five passes per year to Lawson for the following Hackett events:

 

  •   Hackett’s Annual Best Practices Conference

 

By signing this Agreement, Lawson and Hackett agree to the terms of this
Agreement and any Appendix hereto.

 

Accepted And Agreed To:         LAWSON SOFTWARE, INC.   The Hackett Group, Inc.
SIGNATURE:  

/S/ JAY COUGHLAN

--------------------------------------------------------------------------------

  SIGNATURE:  

/ S/ WAYNE MINCEY

--------------------------------------------------------------------------------

NAME:   JAY COUGHLAN   NAME:   WAYNE MINCEY TITLE:   CHIEF EXECUTIVE OFFICER AND
PRESIDENT   TITLE:   PRESIDENT DATE:   05/05/05   DATE:   05/06/05

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

13



--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.****

 

APPENDIX A

 

PROGRAM FEES & SCHEDULES:

 

Program Name

--------------------------------------------------------------------------------

  

Program
Start/End Dates

--------------------------------------------------------------------------------

  

Program Fee

--------------------------------------------------------------------------------

  

Payment Dates

--------------------------------------------------------------------------------

  

Associated Terms

--------------------------------------------------------------------------------

Lawson Executive Advisory Council (LEAC); referenced in section 5.1   
May 9, 2005 – June 30, 2006    $[*********]   

Invoiced by Hackett to Lawson on June 1, 2005

Payment by Lawson to Hackett by June 30, 2005

   One-time, non-recurring program payment

Vendor Intelligence Program (VIP);

referenced in section 5.3

  

Year 1:

May 9, 2005 –June 30, 2006

 

Year 2:

July 1, 2006 – June 30, 2007

  

$[*********]

 

$[*********]

  

Invoiced by Hackett to Lawson on June 1, 2005; Payment by Lawson to Hackett by
June 30, 2005

 

Invoiced by Hackett to Lawson on July 1, 2006; Payment by Lawson to Hackett by
July 31, 2006

  

2-year noncancelable commitment (subject to Section 5.3 of the Agreement);
Lawson will have an option to renew at the end of year 2 at then current market
rates.

 

At the end of the year 1 program date, Hackett agrees to review VIP program
deliverables and adjust as agreed to for year two of the program, consistent
with level of effort with year one of the program.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

14



--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.****

 

EXCLUSIVITY

 

In order for Hackett to provide exclusivity to Lawson (as defined in section 2.1
of this Agreement) to offer the Lawson Executive Advisory Council (LEAC) and the
Hackett World Class Passport program to the then current Lawson clients and
prospects from the inception of this contract, the foregoing payments must be
made and the following sales targets must be met during year two and three as
described below in relation to the Hackett World Class Passport Program. These
costs are in addition to the financial commitments outlined for the programs
above. If Hackett exercises it’s option to opt out of exclusivity, it will
provide Lawson a 30 day written notice of its intent. Such notice may be given
in advance of the applicable quarter end if results indicate that the sales
targets will be not be achieved.

 

Program Name

--------------------------------------------------------------------------------

  

Program
Start/End Dates

--------------------------------------------------------------------------------

  

Fees

--------------------------------------------------------------------------------

  

Payment Dates

--------------------------------------------------------------------------------

  

Associated Terms

--------------------------------------------------------------------------------

Hackett World Class Passport Program

Reference 5.2 of the Agreement

(First Year)

   June 1, 2005 – May 31, 2006   

[*********] units @ average price of $[*********] per unit =
$[*********] sales targets

 

Non-refundable pre-payment of $[*********] for first [*********] units out of
the [*********] unit sales target

  

Pre-payment: December 31, 2005

 

Hackett will invoice Lawson for the non-prepaid fees upon receipt of notice that
a client has contracted to participate. Payment is due from Lawson 30 days after
invoice date.

   If nonrefundable pre-payment is made and contractual obligations for minimum
sales dollars in the first year are not met by Lawson, Lawson is not liable for
the payment of these sales targets in excess of the pre-payment and Hackett will
continue to observe the exclusivity provision as defined in Section 2.1 of the
Agreement with Lawson until May 31, 2006.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

15



--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.****

 

Hackett World Class Passport Program

(Second Year)

   June 1, 2006 – May 31, 2007    [*********] units @ average price of
$[*********] per unit = $[*********] sales target    Hackett will invoice Lawson
for the non-prepaid fees upon receipt of notice that a client has contracted to
participate. Payment is due from Lawson 30 days after invoice date    If an
average of 25% of the total $[*********] in annual sales targets is not
collected by Hackett for the first program quarter for payment of units, Lawson
is not liable for the payment of the shortfall in sales targets. However,
Hackett will have the option to opt out of the exclusivity arrangement upon
notice as indicated above. Hackett agrees to meet with Lawson in good faith to
discuss program results and will consider options to continue exclusivity
through the 2nd program quarter, including the option for Lawson to make a
prepayment for [*********] units at $[*********]. Program exclusivity will
continue thereafter provided the cumulative quarterly sales targets are met in
each succeeding quarter. If the sales targets are not met in the second, third
or fourth program quarter of the 2nd year, Lawson will not be liable for the
payment of the shortfall in sales targets. However, Hackettt will have the
option to opt-out of the exclusivity arrangement with Lawson upon notice as
indicated above.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

16



--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.****

 

Program Name

--------------------------------------------------------------------------------

  

Program
Start/End Dates

--------------------------------------------------------------------------------

  

Fees

--------------------------------------------------------------------------------

  

Payment Dates

--------------------------------------------------------------------------------

  

Associated Terms

--------------------------------------------------------------------------------

Hackett World Class Passport Program

(Third Year)

   June 1, 2007 – May 31, 2008   

[*********] units @ average price of $

[*********] per unit = $[*********] sales target

   Hackett will invoice Lawson for the unit fees upon receipt of notice that a
client has contracted to participate. Payment is due from Lawson 30 days after
invoice date.    If an average of 25% of the total $[*********] in annual sales
targets are not collected by Hackett per program quarter for payment of units,
Lawson will not liable for the payment of these units. . However, Hackett will
have the option to opt-out of the exclusive provision referenced in Section 2.1
of the Agreement upon notice as indicated above.

 

Additional Assumptions for program exclusivity:

 

  •   Unit Assumptions

  •   Units do not represent a cumulative number from year to year

  •   Units can be sold into the Lawson customer base and/or net new prospects

  •   Renewals from clients subscribing to the prior year will be included in
the total unit commitments

  •   Units sold above and beyond the “required” unit levels will be counted
toward the sales dollar commitment for the following year

  •   Costs are based on an average per unit program fee of $[*********], which
does not limit Lawson from increasing the market price to the client.

  •   Extended incremental services offerings listed in section 5.2, detailed
under “program offering” are not included in the average unit price of
$[*********].

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

17



--------------------------------------------------------------------------------

Appendix B – General Terms

 

The Lawson Software and the Hackett Group Advisory Alliance Agreement Terms are
effective dated as of May     , 2005 (the “Effective Date”), by and between
Lawson Software, Inc, a Minnesota corporation with its principal place of
business at 380 St. Peter Street, Minneapolis, MN (“Lawson”), and The Hackett
Group, Inc., an Ohio corporation, and wholly owned subsidiary of Answerthink,
Inc., with offices at 1001 Brickell Bay Drive, Suite 3000, Miami, Florida 33131
(“Hackett”). Lawson and Hackett may be referred to herein individually as a
“Party” or collectively as the “Parties.”

 

1. Term and Scope. For a period commencing on May 1, 2005 and subject to
termination or expiration pursuant to the terms agreed upon in the Lawson
Software and The Hackett Group Alliance Advisory Agreement, (the “Agreement”),
Hackett shall provide to Lawson or its selected licensees, as the case may be,
the products and service offerings outlined in the Agreement.

 

2. Reserved.

 

3. Confidentiality of Lawson Information, Protection of Hackett Information by
Lawson Licensees. (i) The information provided by Lawson from time to time and
specified by Lawson to be confidential, is hereinafter referred to as “Lawson
Information.” Except as provided in Section 3 hereof, Hackett will not, without
the written consent of Lawson, disclose to any third party any Lawson
Information, subject to the requirements of applicable law or legal or
administrative process. Notwithstanding the foregoing, Hackett shall be
permitted to use and publish Lawson Information in its Hackett programs as now
or in the future conducted, which may include the aggregated results of the data
analysis and research, and the reports generated in connection with the Hackett
programs for its own business, provided Hackett shall not publish Lawson
Information in the Hackett programs or related publications in a way that
identifies Lawson. Hackett shall be permitted to identify Lawson as a
participant in the programs specified in the Agreement. (ii) From time to time
certain selected Lawson licensees may be invited to participate in on or more
programs which comprise the Hackett/Lawson Advisory Alliance. Each such
participant shall be required to execute a contract which will be developed
mutually by both Hackett and Lawson.

 

4. Use of Marks

 

(i) No Other Use of Other Party’s Name. Except as specifically described in this
Section 4, neither party may use the name of the other in connection with any
advertising or publicity materials or activities without the prior written
consent of the other party. Any press releases related to the Agreement must be
approved in writing by each party prior to release.

 

(ii) Use of Other Party’s Trade Name and Trademarks.

 

Limited Right to Use. Each party will have the limited right to use the other
party’s trade name and trademarks in order to identify the other party’s proper
trade name and trademarks in connection with the activities described in this
Agreement. The parties may identify in the Agreement each party’s proper trade
name and trademarks, and thereafter, each party will advertise and display the
other party’s trade name and trademark, in strict compliance with that party’s
policies as communicated to the other party. If either party determines that any
use by the other party of its trade name or trademarks is not in compliance with
such policies then in effect, (a) that party may inform the other party of that
fact, and (b) that party will use all reasonable commercial efforts to cease the
use and withdraw the non-compliant materials from circulation promptly after
receipt of such notice. Unless otherwise agreed in writing, a party’s right to
use the other party’s trade name and trademarks will cease immediately on the
expiration or earlier termination of the Agreement. Neither party will without
the other party’s prior consent, attach any additional trademarks, logos or
trade designations to any of the other party’s advertisements regarding their
products or services.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

18



--------------------------------------------------------------------------------

(iii) No Other Rights. Except as otherwise set forth in this Agreement, neither
party will use the other’s marks or company names in any promotional material or
activity without first obtaining, for each proposed class of use, the owner’s
prior consent, which will not be unreasonably withheld or delayed. The using
party will, at its expense and before using the other party’s marks, make all
reasonable changes, corrections or alterations to any proposed material or
activity that the owning party deems necessary or advisable. Nothing herein is
intended to create: (i) an independent obligation that either party undertake
any advertising of the other party’s Alliance Services; or (ii) an assignment or
grant to the other party of any right, title or interest in or to the other
party’s marks. This Agreement does not confer any right or license to grant
sublicenses or permission to third parties to use any marks.

 

5. Assignment. Neither party may assign this Agreement, in whole or in part,
without the prior written consent of the other party, such consent to not be
unreasonably withheld. However, either party may assign its rights and
obligations in the Agreement in connection with a merger, reorganization, sale
or transfer of substantially all of the capital stock or assets of such party or
its applicable operating division. In the event such assignment results in the
assignment of the Agreement to (i) a competitor of the other party or (ii)
another party where such assignment places the party not making the assignment
in breach of an existing contractual commitment, the other party may in its sole
discretion terminate this Agreement without penalty upon thirty (30) days notice
to the assigning party.

 

6. Limited Warranty. Hackett warrants that work performed under the Agreement
will be provided by Hackett’s trained personnel in a timely and professional
manner and consistent with the standards that Hackett has established in its
industry. HACKETT DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

7. Fees, Expenses and Payment. All fees associated with the Agreement’s programs
(i.e. Lawson Advisory Executive Council, Hackett’s World Class Passport Program
and the Vendor Intelligence Program) are set forth in the Agreement. Invoices
are due thirty (30) days after invoice date, unless otherwise specified in the
Agreement.

 

For purposes of this Agreement, Lawson agrees to pay to Hackett the amounts
relating to the Agreement based on the fee schedules set forth in the Agreement.

 

8. Other Expenses. Reasonable travel, and other expenses incurred under the
Agreement (“Other Expense”) shall be payable based on the terms set forth in the
Agreement. Hackett’s invoices are due within 30 days of the invoice date and are
payable in United States dollars, plus any applicable sales, excise or
value-added taxes based on the Services.

 

9. Limitation of Liability. If either party or any of its affiliates, or any of
their respective officers, directors, employees, agents, subcontractors or
shareholders, is ever liable to the other for one or more breaches (except for
infringement of Hackett’s intellectual property rights), disputes, controversies
or claims arising under or in connection with the Programs or services provided
hereunder (whether any such breach, dispute, controversy or claim is based upon
contract, tort, statute, equity or any other legal theory), then the cumulative
amount of all damages and penalties, if any, recoverable by either party for all
such breaches, disputes, controversies and claims will not exceed, in the
aggregate, an amount equal to the total amount of the fees paid by Lawson under
the Agreement for the program (ie. Lawson Executive Advisory Council, Hackett’s
World Class Passport program and the Vendor Intelligence Program) from which the
breach, dispute, controversy or claim arose. In no event will Hackett or Lawson
be liable to the other party or any third party for any indirect, special,
indirect, incidental, punitive, exemplary or consequential damages (such as lost
profits revenue, data or use), incurred by a party, whether in contract or tort,
even if the other party has been advised of the possibility of such damages.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

19



--------------------------------------------------------------------------------

10. Dispute Resolution; Injunctive Relief. If a dispute arises out of or relates
to the Agreement, or the breach thereof, and if the dispute cannot be settled
through negotiation, the parties agree first to try in good faith to settle the
dispute by mediation administered by the American Arbitration Association
(“AAA”) under its Commercial Mediation Rules before resorting to litigation. The
parties agree not to disclose the existence of any dispute or terms of any
settlement to any third party (except to the extent necessary to each party’s
respective counsel or as required by law). The parties agree and acknowledge
that a violation or threatened violation of the confidentiality and
nondisclosure provisions herein will cause irreparable injury to the other party
and that, in addition to any other remedies that may be available, in law or in
equity or otherwise, the non-breaching party shall be entitled to seek
injunctive relief against the breach or threatened breach of the confidentiality
and nondisclosure provisions herein by the breaching party.

 

11. Choice of Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof. Each of the parties hereby submits to the
exclusive jurisdiction of the State of New York for purposes of all legal
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.

 

12. Waiver of Jury Trial. Each of the parties hereto hereby waive the right to a
trial by jury in respect of any litigation based hereon, or arising out of,
under or in connection with the Agreement and any agreement executed in
conjunction herewith. This provision is a material inducement for the parties
entering into this Agreement.

 

13. Attorney’s Fees. The prevailing party in any action related to or arising
out of the Agreement, whether such action is at the trial or appellate level,
shall be entitled to its reasonable attorney’s fees and court costs.

 

14. Survival. The rights and obligations of the parties set forth in Sections 13
through 17 of this Agreement shall survive the termination of this Agreement.

 

15. Hackett Copyrighted Materials Quotation and Usage Policy, Ownership of Data.

 

“Hackett Intellectual Property” is defined as original content and materials
that are proprietary to Hackett, including, but not limited to, written
research, presentation materials, questions sets, program features, website
content, and performance metrics created and/or developed by Hackett. The
Hackett Group name and published materials are subject to trademark and
copyright protection. To use the “The Hackett Group” or the “Hackett” name, take
excerpts of The Hackett Group research or quote a Hackett Advisor, a usage
request must be submitted in writing to Hackett for approval.

 

The Hackett Group name, Hackett Intellectual Property, trademarks, or logo may
only be used commercially in connection with advertising, sales materials or
other commercial efforts with Hackett’s prior written approval for each instance
of use.

 

The parties agree that the aggregated results of the data analysis and research
of data collected from Lawson or its licensees or its prospects shall become the
property of Hackett and that in the event that any potential program participant
does not agree to these terms, it will not be eligible to participate in any
program covered hereby.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

20



--------------------------------------------------------------------------------

16. Waiver. The waiver, failure, and/or delay of either party to exercise any
right provided for herein shall not be deemed a waiver of any further right
hereunder. The rights and remedies of the parties set forth in this Agreement
are in addition to any rights or remedies the parties may otherwise have at law
or in equity.

 

17. Relationship of the Parties. All program deliverables provided by Hackett to
Lawson under the Agreement will be provided as an independent contractor, and
neither party shall be, or represent itself to be, the franchiser, franchisee,
agent, legal representative or fiduciary of the other party.

 

18. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior oral
and written agreements between them regarding such matter. This Agreement may be
modified only by an agreement in writing dated and signed by both parties after
the date hereof. The parties hereto agree that for the purpose hereof, facsimile
counterpart signatures are acceptable.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

21



--------------------------------------------------------------------------------

Exhibit A

to

Lawson and the Hackett Group Advisory Alliance Agreement Terms

 

Mutual Confidentiality Non-Disclosure Agreement

 

This is a Mutual Confidentiality Non-Disclosure Agreement (“Agreement”) by and
between Answerthink, Inc., (hereinafter referred to as “Answerthink”) with its
principal place of business at 1001 Brickell Bay Drive, Suite 3000, Miami,
Florida 33131 and Lawson Software, Inc. (“Lawson”) having a principal place of
business at 380 St. Peter Street, Minneapolis, MN 55102

 

This Agreement shall be effective as of                      and, if not stated,
as of the date of execution hereof. Each Party understands that both Answerthink
(and its wholly-owned subsidiary Hackett Group) and Lawson may be disclosing
their confidential information to the other. As the situation may require, the
parties are hereinafter referred to individually as the “Disclosing Party” or
“Receiving Party,” or referred to collectively as the “Parties.”

 

1. The Parties have each developed and acquired extensive proprietary and
confidential technical and economic information relating to their respective
businesses. The technical information developed includes, but is not limited to,
computer software (source codes and object codes), reports, programming aids or
materials, documentation, manuals, charts, specifications, formulas,
descriptions, diagrams, screen displays, schematics, blueprints, drawings,
tapes, listings, inventions, records or other materials, and any draft of any of
the foregoing (“Technical Information”). The Technical Information, services,
product concepts and designs, customer lists, product sources, business
relationships with manufacturers and distributors, operational strategies,
marketing techniques, business plans and strategies, costs and fees, personnel
information, trade secrets, discoveries, inventions, programs, employee lists or
resumes, designs, drawings, specifications, models, data, documentation,
diagrams, flow charts, research, development, equipment and machinery,
information related to customers, financial information, and/or other data or
information related to the business, operations, methods, systems, processes,
applications and formulae which Disclosing Party considers confidential or in
good faith to be valuable or sensitive or holds in confidence from the general
public (whether or not reduced to writing, or tangible or intangible) are
sometimes collectively referred to herein as the “Confidential Information.”

 

2. The Parties are interested in reviewing certain Confidential Information of
each other to evaluate the desirability of entering into a business relationship
with each other (the “Lawson and the Hackett Group Advisory Alliance”).

 

3. The Disclosing Party is agreeable to disclosing to the Receiving Party such
Confidential Information as the Disclosing Party in its sole discretion deems
appropriate, provided, however, said Confidential Information is to be used for
the sole purpose of enabling Receiving Party to evaluate the desirability and
feasibility of the Lawson and the Hackett Group Advisory Alliance.

 

4. Receiving Party agrees to:

 

  (a) Treat as confidential all Confidential Information, which has been or may
hereafter be made available by the Disclosing Party, directly or indirectly, and
to take reasonable precautions to protect such Confidential Information
(including, without limitation, all precautions the Receiving Party employs with
respect to its own confidential information);

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

22



--------------------------------------------------------------------------------

  (b) Provide access to Confidential Information only to those employees of
Receiving Party upon a need-to-know basis, make its employees aware of the
obligations in this Agreement, and be responsible for breaches of this Agreement
by its employees;

 

  (c) Not disclose Confidential Information to any third party without
Disclosing Party’s express prior written consent;

 

  (d) Not make copies (electronic or otherwise) of any Confidential Information
without the prior written authorization of the Disclosing Party and immediately
upon the Disclosing Party’s request, return or destroy all originals, copies,
and summaries (electronic or otherwise) of Confidential Information;

 

  (e) Not use, decompile, or reverse engineer the Disclosing Party’s
Confidential Information or other information Disclosing Party treats as
proprietary or designates as confidential whether or not owned or developed by
the Disclosing Party, for any purpose other than for the purpose set forth in
Section 3 hereof, unless such information is in the public domain.

 

5. Receiving Party’s commitments of confidentiality and non-use set forth in
Paragraph 4 above shall not extend to:

 

  (a) disclosure of limited Confidential Information as may be reasonably
required in the sole opinion of Answerthink (or Hackett Group) to disclose to
prospective subcontractors, provided, however, that such third parties may be
required to execute a Confidentiality Non-Disclosure Agreement;

 

  (b) disclosure of information that is generally available to the public,
provided such information has not entered the public domain by or through the
Receiving Party, and provided, further, that such information is not disclosed
in conjunction with Confidential Information which is otherwise proprietary and
confidential;

 

  (c) disclosure of information that was in Receiving Party’s possession or
known by Receiving Party without restriction prior to receipt from the
Disclosing Party;

 

  (d) disclosure of information that was rightfully disclosed to Receiving Party
by a third party without restriction;

 

  (e) disclosure of information that was independently developed by Receiving
Party without use of any Confidential Information of the Disclosing Party; or

 

  (f) disclosure of Confidential Information that is required to be disclosed by
law or court order provided the Receiving Party promptly notifies the Disclosing
Party who may want to attempt to seek a protective order at Disclosing Party’s
expense.

 

Receiving Party agrees that its obligations set forth in Paragraph 4 above shall
continue until the information in question comes within one of the designated
exceptions of this Paragraph 5.

 

6.

Notwithstanding the provisions of this Agreement, either party may disclose to
any and all other parties, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated herein and all materials prepared
by either party relating to such tax treatment and tax structure. This exception
is intended solely to comply with the presumption set forth in Treasury
Regulation Section 1.6011-4(b)(3)(iii) and is not

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

23



--------------------------------------------------------------------------------

intended to permit the disclosure of any information to the extent such
disclosure is not required in order to avoid any transaction contemplated by
this Agreement being treated as a “ reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b).

 

7. It is understood that no rights in, or license under, any present or future
Confidential Information is either offered or granted to Receiving Party by this
Agreement. It is further understood that, except as may otherwise be set forth
in a signed, written agreement between the Parties, the Disclosing Party makes
no representation or warranty as to accuracy, completeness, condition,
suitability, or performance of the Confidential Information, and Disclosing
Party shall have no liability whatsoever to the Receiving Party resulting from
its use of the Confidential Information.

 

8. Receiving Party agrees that Disclosing Party may suffer irreparable injury
resulting from any breach of this Agreement, and that a remedy at law for any
breach by Receiving Party of the covenants and agreements set forth herein may
be inadequate, and therefore agrees that Disclosing Party, in addition to having
an action at law for damages and all other available rights and remedies, shall
be entitled to seek injunctive relief to enforce the covenants contained herein.

 

9. This Agreement supersedes any prior agreement between the Parties relating to
the subject matter of this Agreement, and embodies the entire agreement of the
Parties. This Agreement shall be binding on the assignees and
successors-in-interest of Receiving Party and shall inure to the benefit to
Disclosing Party and its successors and assigns.

 

10. This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, without regard to the conflict of laws provisions
thereof. Each of the Parties irrevocably waives, to the fullest extent permitted
by law, any objection which they may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

 

11. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

 

12. The prevailing Party in any action related to or arising out of this
Agreement whether such action is at the trial or appellate level, shall be
entitled its reasonable attorney’s fees and court costs.

 

13. The waiver, failure, and/or delay of the Parties to exercise any right
provided for herein shall not be deemed a waiver of any further right hereunder.
The right and remedies of the Parties set forth in this Agreement are in
addition to any rights or remedies the Parties may otherwise have at law or in
equity.

 

14. If any provision of this Agreement shall be held by a court of competent
jurisdiction to be void or unenforceable, such provision shall be deemed severed
from this Agreement, and the remainder of this Agreement shall remain in full
force and effect.

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

24



--------------------------------------------------------------------------------

15. This Agreement constitutes the entire agreement of the Parties with respect
to the subject matter hereof, and no amendment, modification, or addition
hereto, or waiver hereof, shall be effective unless in writing, specifying such
amendment, modification, addition or waiver, and signed by the Party sought to
be bound thereby. The Parties hereto agree that for the purpose hereof,
facsimile counterpart signatures are acceptable.

 

16. All notices to be given under this Agreement must be in writing, addressed
to the receiving party’s designated representative at the address for the
receiving party specified below. Notices are validly given upon the earlier of
confirmed receipt by the receiving party or three (3) days after dispatch by
courier or certified mail, postage prepaid, properly addressed to the receiving
party. Notices may also be delivered by telefax and will be validly given upon
written confirmation of receipt. Either Party may change its address for
purposes of notice by giving notice to the other Party in accordance with these
provisions.

 

17. Addresses for Notice:

 

Lawson Software, Inc.

380 St. Peter Street

St. Paul, MN 55102

Attn: Chief Operating Officer

Via Facsimile: (651) 767-5174

 

With copy to:

General Counsel

 

The Hackett Group, Inc.

1001 Brickell Bay Drive, Suite 3000

Miami, FL 33131

Attn: Ted A. Fernandez, CEO

Via Facsimile 305 379 4736

 

With copy to:

Answerthink, Inc.

1001 Brickell Bay Drive

Suite 3000

Miami, FL 33131

Attn: General Counsel

Via Facsimile: (305) 702-7000

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

25



--------------------------------------------------------------------------------

18. The Parties hereto agree that for the purpose hereof, facsimile counterpart
signatures are acceptable.

 

ANSWERTHINK, INC.

BY:

--------------------------------------------------------------------------------

NAME:

--------------------------------------------------------------------------------

TITLE:

--------------------------------------------------------------------------------

DATE:

--------------------------------------------------------------------------------

LAWSON SOFTWARE, INC.

BY:

--------------------------------------------------------------------------------

NAME:

--------------------------------------------------------------------------------

TITLE:

--------------------------------------------------------------------------------

DATE:

--------------------------------------------------------------------------------

 

Copyright © 2003 Hackett, Inc. All rights reserved. Reproduction of this
document in any form without prior consent is prohibited

 

26